965 So.2d 386 (2007)
STATE of Louisiana
v.
Desmond Joseph SENEGAL.
No. 2006-K-1351.
Supreme Court of Louisiana.
September 28, 2007.
PER CURIAM.
The decision in State v. Senegal, 05-1633 (La.App. 3rd Cir.5/24/06), 931 So.2d 450, is reversed, and this case is remanded to the court of appeal for consideration of defendant's remaining assignments of error pretermitted on original appeal. Defendant's failure to file a motion to quash based on the allegation of his prior conviction for distribution of a counterfeit controlled dangerous substance in the bill of information charging him with possession of cocaine, second or subsequent offense, waived the error on appeal. See State v. Ruiz, 06-1755 (La.4/11/07), 955 So.2d 81.